Citation Nr: 0112873	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-20 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the claimant is eligible for Department of Veterans 
Affairs benefits based on service.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the claimant's appeal. 

2.  The U.S. Army Reserve Personnel Center has been unable to 
verify the claimant's alleged period of active service in the 
U. S. Armed Forces in the Far East or the Commonwealth Army 
of the Philippines or to verify any guerilla service.   


CONCLUSION OF LAW

The claimant's eligibility for VA benefits based on service 
is not established.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 
101(2) (West 1991); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, by 
letters dated in November 1999 and February 2000, the RO 
apprised the claimant of the evidence necessary to 
substantiate his claim and of the requirements for attaining 
status as a veteran.  In addition, the RO took the 
appropriate steps to attempt to verify the claimant's alleged 
period of active service.  As discussed below, no other 
development is warranted because the evidence is not 
dispositive in this case.  Finally, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Factual Background

The claimant submitted a claim for service-connected 
disability compensation in September 1999.  With his claim, 
he attached a Certification dated in January 1992 from the 
Republic of the Philippines, Department of National Defense.  
The Certification stated that the claimant had service in the 
U. S. Armed Forces in the Far East (USAFFE) from December 
1941 to December 1945.  The claimant attached another 
document dated in June 1953, stating that he volunteered for 
active duty in December 1943, was a prisoner-of-war from May 
1942 to January 1943, and was processed in December 1945.  In 
addition, the claimant submitted a Certificate of Graduation 
dated in January 1943 and awarded by the O'Donnell Education 
Corps, the Imperial Japanese Forces in the Philippines.

In September 1999, the RO requested verification of the 
claimant's alleged period of service, listing the information 
provided by the claimant.  The January 2000 response from the 
U.S. Army Reserve Personnel Center (ARPERCEN) indicated that 
the claimant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the U.S. Armed Forces. 

In a March 2000 statement, the claimant claimed that the 
Certification of Graduation documented his period as a 
prisoner-of-war at Camp O'Donnell through January 1943.  With 
his September 2000 substantive appeal, the claimant submitted 
a Certification dated in July 2000 from the General 
Headquarters, Armed Forces of the Philippines, Office of the 
Adjutant General.  This Certification provided the same 
information concerning the claimant's alleged service as the 
documents previously submitted.      


Analysis

Service-connected disability compensation is payable to a 
veteran for disability resulting from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  Generally, a "veteran" is a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Service in the Commonwealth Army of the Philippines is 
included for purposes of eligibility for VA compensation 
benefits from and after the dates and hours, respectively, 
when they were called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941.  
38 C.F.R. § 3.8(c)(1).  

Service as a guerrilla under a commissioned officer of the 
United States Army, Navy or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces is similarly 
included for purposes of eligibility for VA benefits.  
38 C.F.R. § 3.8(d)(1).  Guerilla service may be recognized or 
unrecognized as provided by VA regulations.  38 C.F.R. § 
3.8(d)(2).  See generally 38 C.F.R. § 3.9 (discussing how the 
period of active service is determined for Philippine 
service).  

For the purpose of establishing entitlement to VA benefits, a 
claimant may submit evidence such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge.  VA may accept such 
evidence without verification from the appropriate service 
department only if that evidence is itself a document issued 
by the service department and VA is satisfied as to its 
sufficiency, authenticity, and accuracy.  38 C.F.R. § 
3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted is not sufficient or 
accurate, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).   

According to the provisions of 38 C.F.R. § 3.203, VA is 
prohibited from finding that a particular individual served 
in the U.S. Armed Forces on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification.   Therefore, 
service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Spencer v. 
West, 13 Vet. App. 376, 380 (2000) (quoting Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992)); see Soria v. Brown, 
118 F.3d 747 (Fed. Cir.), cert. denied, 522 U.S. 958, 139 L. 
Ed. 2d 301, 118 S. Ct. 386 (1997).   
 
In this case, the claimant did not submit service department 
evidence, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, in support of his claim.  Therefore, as required 
by VA regulation, the RO requested verification of service 
from the service department.  The response from ARPERCEN 
indicated that the claimant did not have verified Philippine 
service for purposes of established eligibility for VA 
benefits.  This finding is binding on VA.  38 C.F.R. § 3.203; 
Spencer, 13 Vet. App. at 380.  Accordingly, the Board finds 
that the eligibility for VA benefits based on service is not 
established.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 101(2); 
38 C.F.R. §§ 3.1, 3.8, 3.203.  The appeal is therefore denied 
for lack of legal merit.  See Cacalda v. Brown, 9 Vet. 
App. 261, 265 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).






	
	(CONTINUED ON NEXT PAGE)
ORDER

Eligibility for VA benefits is not demonstrated.  The appeal 
is denied.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

